EXHIBIT 3
                                                                            Altice USA, Inc. Loss Chart                                                                            Lookback
                                                                           Class Period: June 2017 IPO                                                                             Price
Name                    Date Purchased Shares Price per share Total          Date Sold         Shares Price per Share   Total   Shares Retained   Value Retained   Total Loss/Gain      17.22
Hadzimichalis, Andrea          1/3/2018   5,000       ($21.81) ($109,050.00)
                              2/26/2018 10,000        ($19.12) ($191,200.00)
                                         15,000                ($300,250.00)                                                             15,000      $258,300.00       ($41,950.00)
